On Motion for Rehearing.
A principle particularly applicable to injunction to restrain interference with an easement is found in Bale v. Todd, 123 Ga. 99 (5) (50 SE 990): “The appropriate remedy for the disturbance of an easement is, not an action of trespass, but an action on the case, or, when such an action will not afford adequate *688relief to the aggrieved party, an equitable proceeding to enjoin interference with the enjoyment of the easement.” See also Willingham v. Ga. Power Co., 193 Ga. 801 (20 SE2d 83).

Motion for rehearing denied.


All the Justices concur.